SECURITIES PURCHASE AGREEMENT







BY AND BETWEEN

 

 Gentor Resources, Inc., a Florida corporation







AND







Arnold T. Kondrat, an individual













 July 31, 2007








TABLE OF CONTENTS







Page




1.

Definitions

1




2.

Purchase and Sale of the Acquired Units

3

(a)

Purchase and Sale

3

(b)

Purchase Price

3




3.

The Closing

3

(a)

The Closing Date

3

(b)

Deliveries at the Closing

3




4.

Representations and Warranties Concerning the Transaction

3

(a)

Representations and Warranties of Buyer

3

(b)

Representations and Warranties of Company.

6




5.

Termination

7




6.

Miscellaneous

7

(a)

Amendments and Waivers

7

(b)

Construction

7

(c)

Counterparts

7

(d)

Entire Agreement

7

(e)

Expenses

7

(f)

Facsimile / Electronic Execution

7

(g)

Governing Law

7

(h)

Headings

8

(i)

No Third-Party Beneficiaries

8

(j)

Notices

8

(k)

Severability

8

(l)

Submission to Jurisdiction

8

(m)

Succession and Assignment

9











SECURITIES PURCHASE AGREEMENT







Securities Purchase Agreement (the “Agreement”) entered into on July 31, 2007
(the “Effective Date”), by and between Gentor Resources, Inc., a Florida
corporation (the “Company”) and  Arnold T. Kondrat, an individual (“Buyer”).
 Hereinafter Buyer and the Company are hereinafter referred to collectively as
the “Parties.”




This Agreement contemplates a transaction in which Buyer will purchase One
Million Units (the “Acquired Units”) for a purchase price of US $0.20 per Unit
(as such term is defined below). The aggregate purchase price for the Acquired
Units shall be Two Hundred Thousand Dollars (US$200,000.00).




Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.




1.

Definitions.




(a)

“Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.




(b)

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.




(c)

“Acquired Units” has the meaning set forth in the preface above.




(d)

“Buyer” has the meaning set forth in the preface above.




(e)

“Closing” has the meaning set forth in Paragraph 3 below.




(f)

“Company” has the meaning set forth in the preface above.




(g)

“Common Stock” means  $.0001 par value common stock of the Company.




(h)

“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.




(i)

“Party” has the meaning set forth in the preface above.




(j)

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).




(k)

“Securities Act” means the Securities Act of 1933, as amended.




(l)

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.




(m)

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code Sec. 59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.




(n)

“Unit” means one (1) share of Common Stock and one (1)  warrant to purchase one
(1) share of Common Stock as set forth in that certain Warrant Agreement (as
hereinafter defined.).




(o)

“US Person” means:




(1)

Any natural person resident in the United States;




(2)

Any partnership or corporation organized or incorporated under the laws of the
United States;




(3)

Any estate of which any executor or administrator is a U.S. person;




(4)

Any trust of which any trustee is a U.S. person;




(5)

Any agency or branch of a foreign entity located in the United States;




(6)

Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;




(7)

Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident of the United States; and




(8)

Any partnership or corporation if:




(A)

organized or incorporated under the laws of any foreign jurisdiction; and




(B)

formed by a U.S. Person principally for the purpose of investing in securities
not registered under the Act, unless it organized or incorporated, and owned, by
Accredited Investors (as defined in Rule 501 (a) under the Act) who are not
natural persons, estates or trusts.




(9)

Notwithstanding the foregoing:




(A)

any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. Person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States shall not be deemed a “U.S. Person.”




(B)

any estate of which any professional fiduciary acting as executor or
administrator is a U.S. Person shall not be deemed a U.S. person if:




1.

an executor or administrator of the estate who is not a U.S. Person has sole or
shared investment discretion with respect to the assets of the estate; and




2.

the estate is governed by foreign law.




(C)

any trust of which any professional fiduciary acting as trustee is a U.S. Person
shall not be deemed a U.S. Person if a trustee who is not a U.S. Person has sole
or shared investment discretion with respect to the trust assets, and no
beneficiary of the trust (and no settlor if the trust is revocable) is a U.S.
Person.




(D)

an employee benefit plan established and administered in accordance with the law
of a country other than the United States and customary practices and
documentation of such country shall not be deemed a U.S. Person.




(E)

any agency or branch of a U.S. Person located outside the United States shall
not be deemed a “U.S. Person” if:




1.

the agency or branch operates for valid business reasons; and




2.

the agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located.




(F)

The International Monetary Fund, the International Bank for Reconstruction and
Development, the Inter-American Development Bank, the Asian Development Bank,
the African Development Bank, the United Nations, and their agencies, affiliates
and pension plans, and any other similar international organizations, their
agencies, affiliates and pension plans shall not be deemed “U.S. Persons.”




(p)

“Warrant” means that right to purchase shares of Common Stock as described in
the Warrant Agreement (as hereinafter defined).




(q)

“Warrant Agreement” means that ceratin Warrant Agreement entered into by and
between the Company and the Buyer concurrently herewith and attached hereto as
Exhibit 1.(q).




2.

Purchase and Sale of the Acquired Units.




(a)

Purchase and Sale.  On and subject to the terms and conditions of this
Agreement, Buyer agrees to purchase from the Company the Acquired Units for the
Purchase Price (as hereinafter defined).




(b)

Purchase Price.  The Purchase Price (the “Purchase Price”) for the Acquired
Units is Two Hundred Thousand Dollars (US$200,000.00).  The Purchase Price shall
be paid at the Closing (as hereinafter defined) by the Buyer by wire transfer of
readily available funds or by cashier’s check drawn upon a reputable bank.




3.

The Closing.




(a)

The Closing Date. The closing of the transaction contemplated by this Agreement
(the “Closing”) shall take place concurrently with the execution of the
Agreement.




(b)

Deliveries at the Closing. At the Closing:




(1)

the Buyer will deliver to the Purchase Price to the Company.  The Buyer
understands that certificates representing the Acquired Units will be delivered
by the Company to the Buyer within ten (10) business days after the Closing.




(2)

the Buyer and the Company shall deliver executed counterparts of the Warrant
Agreement to each other.




4.

Representations and Warranties Concerning the Transaction.




(a)

Representations and Warranties of Buyer.  Buyer acknowledges, represents and
warrants to the Company that the statements contained in this Paragraph 4.(a)
are correct and complete as of the date of the Effective Date.




(1)

Authorization of Transaction.  Buyer has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of Buyer, enforceable in
accordance with its terms and conditions.  Buyer need not give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.




(2)

Noncontravention.  Neither the execution and the delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which Buyer is subject or conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Buyer is a party or by which he  is bound or to which any of his assets
is subject.




(3)

Brokers' Fees.  Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Company could become liable or
obligated.




(4)

Investment.  




(A)

The  purchase of the Acquired Units involves a high degree of risk, in that:

1.

an investment in the Acquired Units is highly speculative, and only those
parties that can afford the loss of the entire investment should consider
investing in the Acquired Units;




2.

Buyer may not be able to liquidate an investment in the Acquired Units; and




3.

Buyer can sustain the loss of Buyer's entire investment in the Acquired Units.




(B)

Neither the Common Stock, the Warrants or the Common Stock underlying the
Warrants that comprise the Acquired Units nor the sale thereof have be
registered under the Securities Act and/or applicable state securities laws
and/or the securities laws of any foreign jurisdiction (collectively, the
“Securities Laws”) and are “Restricted Securities”as such term is defined by
Rule 144 under the Securities Act.




(C)

None of the United States Securities and Exchange Commission (“SEC”), any state
securities agency or any securities agency of any foreign jurisdiction has made
any finding or determination of the fairness or suitability for investment in or
any endorsement of Company or of the Acquired Units.




(D)

The Purchase Price of the Acquired Units should not be considered as an
indication of any price at which the Acquired Units may be subsequently sold or
the price at which the Acquired Units may trade in the future.




(E)

Buyer has reached the age of majority in the jurisdiction of residency and has
the legal capacity to purchase and hold the Acquired Units.




(F)

Buyer is an accredited investor (an “Accredited Investor”) as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act in
that, among other things, the personal net worth or past and anticipated income
of Buyer are in excess of the amounts required pursuant to such rule.




(G)

Buyer is able to bear the economic risks of the investment in the Acquired Units
and, consequently, without limiting the generality of the foregoing, is able to
hold the Acquired Units for an indefinite period of time and has a sufficient
net worth to sustain a loss of the entire investment in the Acquired Units in
the event such loss should occur.




(H)

The Acquired Units are being acquired by the Buyer for the Buyer's own account
with no intention of selling, assigning or otherwise disposing of any
participation or interest therein, and not with a view toward the distribution
thereof.




(I)

Buyer has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of an investment in the Acquired
Units and of protecting the Buyer's interests in connection with this
transaction, or Buyer has employed the services of an investment advisor,
attorney or accountant to review any documents furnished or made available by
Company to Buyer in connection with the purchase of the Acquired Units by Buyer
in order to evaluate, on behalf of Buyer, the merits and risks of an investment
in the Acquired Units.  The Buyer recognizes that an investment in the Acquired
Units involves a high degree of risk and that the Buyer may lose the entire
investment in the Acquired Units.  




(J)

Buyer understands that Buyer is purchasing the Acquired Units without being
furnished any offering literature or prospectus.  Buyer is a shareholder of the
Company and is the holder of the single largest outstanding block of shares of
Common Stock.  Accordingly, Buyer is generally familiar with the Company and its
business.  In addition to the foregoing, the Buyer acknowledges that Buyer has
obtained such information or data from the Company or otherwise as Buyer  may
deem appropriate in order to provide the Buyer with the basis of making an
informed investment decision with respect to the purchase of the Acquired Units,
and in that regard Buyer has had the opportunity to review all current reports
filed by Company (the “Reports”) pursuant to the Act and/or the Securities
Exchange Act of 1934 (the “Exchange Act”).  The Buyer has, as a result of any
independent investigations made by the Buyer or by the representatives of Buyer,
(i) had the opportunity to verify with the Company its intended use of the
proceeds to be derived by the Company from the investment by Purchaser in the
Acquired Units; (ii) has been given the opportunity to meet with representatives
of the Company; and (iii) has had representatives of the Company answer any
questions and provide any additional information regarding the terms and
conditions of an investment in the Acquired Units as deemed relevant by the
Buyer.  Except as may be set forth herein, no representations or warranties have
been made to Buyer by Company or any agent, employee or affiliate of Company, as
a condition to executing this Agreement, and Buyer is not relying on any
information other than that which is contained in the Reports or the results of
the independent investigation by Buyer.




(K)

Buyer understands that  the Company may at anytime and from time to time offer
securities of the Company to such parties and in such manner as may be deemed
appropriate by the Company  (collectively, the “Subsequent Issuances”).  Buyer
 further understands that in connection with the Subsequent Issuances, the
Company may offer rights, preferences or privileges which are more or less
favorable to any potential purchaser than those offered by the Company pursuant
to this Agreement and the Company makes no representation or warranty to the
Buyer in regard to any term or condition that may be offered in connection with
any such Subsequent Issuance.  As a result of the sale by the Company of other
Common Stock or as a result of the Subsequent Issuances, the percentage
ownership of the then existing stockholders of the Company will be reduced and
such stockholders may experience dilution.




(L)

Buyer understands that no public market presently exists for any of the
securities of the Company, and that the Acquired Units can not be sold publicly.
 Furthermore, Buyer understands that at such time as the Acquired Units may be
sold publicly there is no assurance that a public market will then exist.




(M)

Buyer  understands that the neither the Acquired Units nor the offer and sale
thereof have been registered under the Securities Act or under the Securities
Laws, that the transfer of the Acquired Units is restricted and that the
Acquired Units must be held indefinitely unless the Acquired Units are
subsequently registered under the Securities Act or any applicable Securities
Laws or an exemption from registration is available to Buyer. Buyer understands
that Company is the only party that may register the Acquired Units under the
Securities Act or under the Securities Laws and that Company is under no
obligation to do so.




(N)

Buyer understands that a legend (the “Legend”) will be placed on the Acquired
Units stating that the Acquired Units have not been registered under the
Securities Act or other applicable Securities Laws and setting forth or
referring to the restrictions on transferability and sale thereof.




(O)

The Buyer certifies that the Buyer is not a U.S. Person nor is the Buyer
purchasing the Acquired Units for the account or benefit of any U.S. Person.




(P)

The offer made by the Company with respect to the sale of the Acquired Units to
the Buyer was not made in the United States and at the time the buy order
originated, the Buyer was outside of the United States.




(Q)

This Agreement has been executed by the Buyer outside of the United States.




(R)

There are no oral or written contracts, understandings, agreements or
arrangements pursuant to which the Buyer may at some future date sell or
otherwise dispose of the Acquired Units to a U.S. Person (as hereinafter
defined) or cause the title in the Acquired Units to vest in any U.S. person or
entity.




(S)

 There are no oral or written contracts, understandings, agreements or
arrangements between the Buyer and any U.S. Person pursuant to which any U.S.
Person will benefit in such manner as to be deemed equivalent to being an owner
of any of the Acquired Units.




(b)

Representations and Warranties of Company.  Company  represents and warrants to
the Buyer that the statements contained in this Paragraph 4.(b) are correct and
complete as of the date of the Effective Date.

 

(1)

The Company is a corporation duly organized, existing and in good standing under
the laws of the State of Florida and has the corporate power to conduct the
business then being conducted by it.




(2)

 The execution, delivery and performance of this Agreement by the Company has
been duly approved by the board of directors (the “Board”) of the Company and
all other actions required to authorize and effect the offer and sale of the
Acquired Units to Buyer  will have been duly taken and approved.




(3)

 The Acquired Units are duly authorized.  The Acquired Units, when issued and
paid for in accordance with the terms hereof, will be fully paid and
non-assessable with no personal liability attaching thereto.




(4)

The authorized capital stock of the Company consists of 50,000,000 shares, of
which (i) 37,500,000 shares are Common Stock; and (ii) 12,500,000 shares are
designated as preferred stock, par value of $.0001 (the “Preferred Stock”).  As
of the Effective Date (as hereinafter defined), but  without giving effect to
the issuance of the Acquired Units, 18,000,000 shares of Common Stock are issued
and outstanding and no shares of Preferred Stock are issued and outstanding.  As
of the Effective Date, no other Common Stock or Preferred Stock is issued and
outstanding and there are no outstanding or authorized options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other contracts or commitments that could require the Company to issue, sell, or
otherwise cause to become outstanding any of the Common Stock or Preferred
Stock.  Notwithstanding the foregoing, the Company reserves the right to issue
Common Stock, Preferred Stock, or options, warrants and other contractual rights
to purchase Common Stock or Preferred Stock (collectively, the “Subsequent
Issuances”) to third parties who  are not related or part of the this current
offering and the Company has no obligation to inform or disclose to the
Purchaser the occurrence of such Subsequent Issuances. The holders of
outstanding shares of the Common Stock are entitled to receive dividends out of
assets legally available therefor at such times and in such amounts, if any, as
the Board may from time to time determine.  Holders of the Common Stock are
entitled to one vote for each share held on all matters submitted to a vote of
stockholders.  Holders of the Common Stock are not entitled to preemptive
rights, and the Common Stock is not subject to any right of conversion or
redemption.




(5)

 The execution and delivery of this Agreement and the issuance of the Acquired
Units will not result in a violation of or constitute a default:




(A)

under the articles of incorporation or bylaws of the Company;




(B)

 in the performance or observance of any material obligation, agreement or
condition contained in any bond, debenture, note or other evidence of
indebtedness, in any material agreement or instrument to which the Company is a
party or by which Company or any of the property of the Company may be bound; or




(C)

of any material order, rule, regulation, writ, injunction or decree of any
government, governmental instrumentality or court, domestic or foreign.




5.

Termination. In the event that any of the representations and warranties of the
Company is materially untrue on the date of Closing, the Buyer shall have the
right to terminate this Agreement or the Buyer may waive such breach and
conclude the Closing.  In the event that any of the representations and
warranties of the Buyer is materially untrue on the date of Closing, the Company
shall have the right to terminate this Agreement or the Company may waive such
breach and conclude the Closing. All of the representations and warranties of
the Parties contained in this Agreement shall terminate as of the Closing.




6.

Miscellaneous.




(a)

Amendments and Waivers.  No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing and signed by Buyer and the
Company.  No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.




(b)

Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” shall
mean including without limitation.




(c)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.




(d)

Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.




(e)

Expenses.  Each of the Parties will bear such their own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.




(f)

Facsimile / Electronic Execution. Signatures on counterparts of this Agreement
transmitted by facsimile or by electronic means are hereby authorized and shall
be acknowledged as if any such signature included on any such counterpart and so
transmitted was an original execution.




(g)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Florida without giving effect to any
choice or conflict of law provision or rule (whether of the State of Florida or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida.




(h)

Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.




(i)

No Third-Party Beneficiaries

This Agreement shall not confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns.




(j)

Notices.  All notices, requests, demands, claims, and other communications
hereunder will be in writing.  Any Party may send any notice, request, demand,
claim, or other communication hereunder to the intended recipient at the address
set forth below using registered or certified mail, return receipt requested,
postage prepaid, personal delivery, recognized overnight delivery service,
telecopy or electronic mail, and such notice, request, demand, claim, or other
communication shall be deemed to have been duly given three (3) days after
mailing if sent by registered or certified mail, on the day same is provided to
the party undertaking personal delivery, provided that such party provides an
acknowledgment of the delivery thereof at the address indicated thereon, on the
day after same is provided to the recognized overnight delivery service,
provided that such party provides an acknowledgment of the delivery thereof at
the address indicated thereon and on the day same is transmitted by telecopy or
electronic mail, provided that the party sending same obtains a written
confirmation of the electronic delivery thereof.  Any Party may change the
address to which notices, requests, demands, claims, and other communications
hereunder are to be delivered by giving the other Parties notice in the manner
herein set forth.  The addresses of the Parties are as set forth below:




If to the Company:

Gentor Resources, Inc.

Attention: Lloyd J. Bardswich, President

571 Cedar Hills Road

Whitehall, Montana 59759

Telephone: 406-843-5390

Facsimile: 406-287-9336




With a Copy to:

Edward H. Gilbert, P.A

Attention: Edward H. Gilbert, Esq.

5100 Town Center Circle, Suite 430

Boca Raton, Florida 33486

Telephone: (561) 361-9300; extension 202

Facsimile: (561) 361-9369




If to Buyer:

Arnold T. Kondrat

First Canadian Place, Suite 7070

100 King Street West

Toronto, Ontario M5X 1E3

Telephone:(416)366-8488

Facsimile:(561) 638-7090




(k)

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.




(l)

Submission to Jurisdiction. Each of the Parties submits to the jurisdiction of
any state or federal court sitting in Palm Beach County, Florida, in any action
or proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of such action or proceeding may be heard and determined in
any such court.  Each Party agrees that a final judgment in any action or
proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law or at equity.  Each Party also
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court.  Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto.




(m)

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of such
Parties' rights, interests, or obligations hereunder without the prior written
approval of Buyer and the Members.




(Signatures appear next page)







IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.




Company:




Gentor Resources, Inc., a Florida corporation










/s/ Lloyd J. Bardswich

By:  

--------------------------------------------------------------------------------



Lloyd J. Bardswich, President













Buyer:










/s/ Arnold T. Kondrat

 

--------------------------------------------------------------------------------



Arnold T. Kondrat, an individual











Exhibit “1.(q)”




Warrant Agreement







WARRANT AGREEMENT




WARRANT AGREEMENT (the “Agreement”), dated as of July 31, 2007, by and between
Gentor Resources, Inc., a Florida corporation (the “Company”), and Arnold T.
Kondrat, an individual (the “Warrantholder”).  




A.

The Warrantholder has executed that certain subscription agreement (the
“Subscription Agreement”) for the purchase of 1,000,000 Units (as defined
therein) consisting of shares of Common Stock (as defined below) and warrants to
purchase Common Stock.  This Agreement is being executed in connection with the
purchase of the 1,000,000 Units.




B.

Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to them in the Subscription Agreement.  In addition, certain
capitalized terms used herein are defined in paragraph 13 below.




In consideration of the parties mutual covenants and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:




1.

Issuance of Warrants.




(a)

The Company hereby issues and grants to the Warrantholder warrants to purchase
1,000,000 shares of Common Stock (collectively, the “Warrants”).  Each Warrant
shall entitle the Warrantholder, subject to the satisfaction of the conditions
to exercise set forth in paragraph 7 of this Agreement, to purchase on or prior
to 5:00 p.m., Eastern Daylight Saving time, on July 31, 2009 (the “Warrant
Expiration Date”) one share of Common Stock (the Common Stock issuable upon
exercise of the Warrants being collectively referred to herein as the “Warrant
Shares”) at the Exercise Price (as defined below) then in effect.  The number of
Warrant Shares issuable on exercise of each Warrant and the Exercise Price are
subject to adjustment pursuant to paragraph 8 of this Agreement.




(b)

Subject to the adjustments provided in paragraph 8 hereof, the exercise price
per Warrant Share (the “Exercise Price”) shall equal to twenty five cents
(US$0.25).




2.

Form of Warrant Certificates.  Concurrently with the execution and delivery of
this Agreement by the Warrantholder and the Company, the Company shall cause to
be executed and delivered to the Warrantholder one or more certificates
evidencing the Warrants (the “Warrant Certificates”).  Each Warrant Certificate
delivered hereunder shall be substantially in the form set forth in Exhibit “2”
attached hereto and may have such letters, numbers or other identification marks
and legends, summaries or endorsements printed thereon as the Company may deem
appropriate and that are not inconsistent with the terms of this Agreement or as
may be required by applicable law, rule or regulation.  Each Warrant Certificate
shall be dated the date of execution by the Company.




3.

Execution of Warrant Certificates.




(a)

Each Warrant Certificate delivered hereunder shall be signed on behalf of the
Company by one (1) officer of the Company.  Each such signature may be in the
form of a facsimile thereof and may be imprinted or otherwise reproduced on the
Warrant Certificates.




(b)

If any officer of the Company who signed any Warrant Certificate ceases to be an
officer of the Company before the Warrant Certificate so signed shall have been
delivered by the Company, such Warrant Certificate nevertheless may be delivered
as though such person had not ceased to be an officer of the Company.




4.

Registration.  Warrant Certificates shall be issued in registered form only.
 The Company will keep or cause to be kept books for registration of ownership
and transfer of each Warrant Certificate issued pursuant to this Agreement.
 Each Warrant Certificate issued pursuant to this Agreement shall be numbered by
the Company and shall be registered by the Company in the name of the holder
thereof (initially Warrantholder).  The Company may deem and treat the
registered holder of any Warrant Certificate as the absolute owner thereof
(notwithstanding any notation of ownership or other writing thereon made by
anyone) for the purpose of any exercise thereof and for all other purposes, and
the Company shall not be affected by any notice to the contrary.




5.

Transfers and Exchanges.




(a)

Transfers.  Subject to the following provisions of this paragraph 5, the
Warrants are transferable, in whole or in part, upon surrender of the Warrant
Certificates evidencing such Warrants at the office of the Company, together
with a written assignment in the form of the Assignment appearing as a part of
 the form of Warrant Certificate attached hereto as Exhibit “2”, duly executed
by the registered holder thereof or its agent or attorney.  Upon such surrender,
the Company shall, subject to this paragraph 5, register or cause the
registration of the transfer upon the books maintained by or on behalf of the
Company for such purpose.  If the Warrants evidenced by any Warrant Certificate
are to be transferred in whole, the Company shall execute and deliver a new
Warrant Certificate or Warrant Certificates in the name of the assignee or
assignees in the denominations specified in the instrument of assignment.  If
the Warrants evidenced by any Warrant Certificate are to be transferred in part,
the Company shall execute and deliver a new Warrant Certificate or Warrant
Certificates to and in the name of the assignee or assignees in the
denominations specified in the instrument of assignment and a new Warrant
Certificate to and in the name of the assigning holder in an amount equal to the
number of Warrants evidenced by the surrendered Warrant Certificate that were
not transferred.




(b)

Restrictions on Transfer.  Unless otherwise consented to by the Company, no
Warrant may be sold, pledged, hypothecated, assigned, conveyed, transferred or
otherwise disposed of (each, a “transfer”) unless: (i) the transfer complies
with all applicable securities laws and the provisions of this Agreement; and
(ii) the transferee agrees in writing to be bound by the terms of this
Agreement.




(c)

Exchanges.  A Warrant Certificate may be exchanged, at the option of the holder
thereof, upon surrender of such Warrant Certificate at the office of the
Company, for one or more other Warrant Certificates of like tenor and
representing in the aggregate the same number of Warrants as was represented by
the surrendered Warrant Certificate.




(d)

Cancellation.  Warrant Certificates surrendered for transfer or exchange shall
be canceled by the Company.




6.

Mutilated or Missing Warrant Certificates.  If any Warrant Certificate is
mutilated, lost, stolen or destroyed, the Company shall issue, upon surrender
and cancellation of any mutilated Warrant Certificate, or in lieu of and
substitution for any lost, stolen or destroyed Warrant Certificate, a new
Warrant Certificate of like tenor and representing an equal number of Warrants.
 In the case of a lost, stolen or destroyed Warrant Certificate, a new Warrant
Certificate shall be issued by the Company only upon the Company’s receipt of
reasonably satisfactory evidence of such loss, theft or destruction and, if
requested, an indemnity or bond reasonably satisfactory to the Company.




7.

Exercise of Warrants.




(a)

Exercise.




(1)

Subject to the terms and conditions set forth in this paragraph 7, Warrants may
be exercised, in whole or in part (but not as to any fractional part of a
Warrant), at any time or from time to time on or prior to 5:00 p.m., Eastern
Daylight Saving time, on the Warrant Expiration Date.




(2)

In order to exercise any Warrant, Warrantholder shall deliver to the Company at
its office the following: (i) a written notice in the form of the Election to
Purchase attached to the form of Warrant Certificate attached hereto as Exhibit
“2” of such Warrantholder’s election to exercise the Warrants, which notice
shall specify the number of such Warrantholder’s Warrants being exercised; (ii)
the Warrant Certificate or Warrant Certificates evidencing the Warrants being
exercised; and (iii) payment of the aggregate Exercise Price.




(3)

All rights of Warrantholder with respect to any Warrant that has not been
exercised, on or prior to 5:00 p.m., Eastern Daylight Saving time, on the
Warrant Expiration Date shall immediately cease and such Warrants shall be
automatically cancelled and void.




(b)

Payment of Exercise Price.  Payment of the Exercise Price with respect to
Warrants being exercised hereunder shall be made by the payment by the
Warrantholder to the Company, in cash, by check or wire transfer, of an amount
equal to the Exercise Price multiplied by the number of Warrants then being
exercised.




(c)

Payment of Taxes. The Company shall be responsible for paying any and all issue,
documentary, stamp or other taxes that may be payable in respect of any issuance
or delivery of Warrant Shares on exercise of a Warrant, except that, in case
such Warrant Shares shall be registered in a name or names other than the name
of the holder of a Warrant, funds sufficient to pay all transfer taxes, if any,
which shall be payable upon the execution and delivery of such Warrant Shares
shall be paid by the holder thereof to the Company at the time an Warrantholder
delivers such Warrants to the Company for exercise.




(d)

Delivery of Warrant Shares.  Upon receipt of the items referred to in paragraph
7.(a), the Company shall, as promptly as practicable, and in any event within
three (3) Business Days thereafter, execute and deliver or cause to be executed
and delivered, to or upon the written order of the Warrantholder exercising its
Warrants, and in the name of such Warrantholder or such Warrantholder’s
designee, a share certificate or share certificates representing the number of
Warrant Shares to be issued on exercise of the Warrant(s) and enter full details
of such issuance in the stock register of the Company in order to confer upon
the Warrantholder or the Warrantholder’s designee legal title thereto.  The
share certificate or share certificates issued to such Warrantholder or its
designee shall bear any restrictive legend required under applicable law, rule
or regulation.  The share certificate or share certificates so delivered (and
the entry in the stock register) shall be registered or made, as the case may
be, in the name of such Warrantholder or such other name as shall be designated
in said notice.  A Warrant shall be deemed to have been exercised and such share
certificate or share certificates shall be deemed to have been issued, and such
holder or any other Person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the date
that such notice, together with payment of the aggregate Exercise Price and the
Warrant Certificate or Warrant Certificates evidencing the Warrants to be
exercised, is received by the Company as aforesaid and the corresponding entries
are made in the stock register of the Company.  If the Warrants evidenced by any
Warrant Certificate are exercised in part, the Company shall, at the time of
delivery of the share certificate or share certificates, deliver to the holder
thereof a new Warrant Certificate evidencing the Warrants that were not
exercised or surrendered, which shall in all respects (other than as to the
number of Warrants evidenced thereby) be identical to the Warrant Certificate
being exercised.  Any Warrant Certificates surrendered upon exercise of Warrants
shall be canceled by the Company.




8.

Adjustment of Number of Warrant Shares Issuable Upon Exercise and Adjustment of
Exercise Price.




(a)

Stock Dividends, Subdivisions and Combinations.  If at any time after the date
hereof the Company shall: (i) pay a dividend, or make any other distribution of,
additional shares of Common Stock to all holders of its Common Stock (other than
pursuant to the exercise of Warrants); (ii) subdivide its outstanding shares of
Common Stock into a larger number of shares of Common Stock; or (iii) combine
its outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then the number of Warrant Shares for which each Warrant is exercisable
immediately after the occurrence of any such event shall be proportionately
increased in the case of (i) and (ii) above and proportionately decreased in the
case of (iii) above.




(b)

Certain Other Distributions.  If at any time after the date hereof the Company
shall make any dividend, or any other distribution by the Company to the holders
of its Common Stock, of any shares of capital stock of the Company, evidences of
indebtedness of the Company, cash or other assets (including rights, warrants,
convertible securities or other securities [of the Company or any other
Person]), other than any dividend or distribution: (i) upon a capital
reorganization, reclassification, merger or consolidation to which paragraph
8.(c) applies: or (ii) of any common stock referred to in paragraph 8.(a), then
(x) the number of Warrant Shares for which each Warrant is exercisable shall be
adjusted to equal the product obtained by multiplying the number of shares of
Common Stock for which one Warrant is exercisable immediately prior to such
distribution by a fraction (A) the numerator of which shall be the Current
Market Price per share of Common Stock at the time of such distribution and (B)
the denominator of which shall be the Current Market Price per share of Common
Stock minus the amount allocable to one share of Common Stock of the fair value
(as determined in good faith by the Board of Directors of the Company) of any
and all such evidences of indebtedness, shares of stock, other securities or
property so distributed.




(c)

Upon Reclassifications, Reorganizations, Consolidations or Mergers.  In the
event of any capital reorganization of the Company, any reclassification of the
stock of the Corporation (other than a change in par value or from par value to
no par value or from no par value to par value or as a result of a stock
dividend or subdivision, split-up or combination or  reverse split of shares),
or any consolidation or merger of the Company with or into another Person (where
the Company is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock), except in the case of a merger
or consolidation to which clause (i) of the last sentence of this paragraph
8.(c) applies, each Warrant, effective at the close of business on the date such
reorganization, reclassification, consolidation, or merger shall become
effective, shall thereafter be exercisable for the kind and number of shares of
stock or other securities or property, (including cash) receivable upon the
consummation of such reorganization, reclassification, consolidation or merger,
by a holder of the number of shares of Common Stock deliverable (immediately
prior to the time of such reorganization, reclassification, consolidation or
merger) upon exercise of such Warrant and otherwise shall have the  same terms
and conditions applicable immediately prior to such time of such reorganization,
reclassification, consolidation or merger. The provisions of this clause shall
similarly apply to successive reorganizations, reclassifications,
consolidations, or mergers. The Corporation shall not effect any such
reorganization, reclassification, consolidation or merger unless, (i) in the
case of a merger or consolidation in which the consideration receivable upon
consummation of such merger or consolidation by a holder of shares of Common
Stock consists solely of cash, either (x) simultaneously with the consummation
thereof, the Corporation shall pay to the Holder of the Warrant Certificate
evidencing such Warrants an amount in cash equal to (A) the amount in cash that
would be received upon such consummation by a holder of the number of shares of
Common Stock deliverable (immediately prior to such consummation) upon exercise
of such Warrants less (B) the Exercise Price or (y) the Exercise Price for any
Warrant exceeds the amount in cash that would be so received or (ii) in all
other cases, prior to the consummation thereof, the successor corporation (if
other than the Corporation) resulting from such reorganization,
reclassification, consolidation, or merger shall assume, by written instrument,
the obligation to deliver to the holders of this Warrant such shares of stock,
securities or property, including cash, which, in accordance with the foregoing
provisions, such holders shall be entitled to receive upon such exercise.




(d)

Exercise Price Adjustment.  Whenever the number of Warrant Shares into which a
Warrant is exercisable is adjusted as provided in paragraphs 8.(a) and 8.(b),
the Exercise Price payable upon exercise of the Warrant shall simultaneously be
adjusted by multiplying such Exercise Price immediately prior to such adjustment
by a fraction, the numerator of which shall be the number of shares of Common
Stock into which such Warrant was exercisable immediately prior to such
adjustment, and the denominator of which shall be the number of shares of Common
Stock into which such Warrant was exercisable immediately thereafter.




(e)

Notice of Certain Events.  Upon the occurrence of any event resulting in an
adjustment in the number of Warrant Shares (or other stock or securities or
property) receivable upon the exercise of the Warrants or the Exercise Price,
the Company shall promptly thereafter: (i) compute such adjustment in accordance
with the terms of the Warrants; (ii) prepare a certificate setting forth such
adjustment and showing in detail the facts upon which such adjustment is based;
and (iii) promptly mail copies of such certificate to Warrantholder.




9.

Reservation of Shares.  The Company shall at all times reserve and keep
available, free from preemptive rights, out of the aggregate of its authorized
but unissued share capital, the aggregate number of the Warrant Shares
deliverable upon the exercise of all outstanding Warrants, for the purpose of
enabling it to satisfy any obligation to issue the Warrant Shares upon the due
and punctual exercise of the Warrants, through 5:00 p.m., Eastern Daylight
Saving time, on the Warrant Expiration Date.




10.

No Impairment.  The Company shall not, by amendment of its organizational
documents, or through reorganization, consolidation, merger, dissolution,
issuance or sale of securities, sale of assets or any other voluntary action,
willfully avoid or seek to avoid the observance or performance of any of the
terms of the Warrants or this Agreement, and shall at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of
Warrantholder under the Warrants and this Agreement against wrongful impairment.
 Without limiting the generality of the foregoing, the Company:  (i) shall not
set or increase the par value of any Warrant Shares above the amount payable
therefor upon exercise, and (ii) shall take all actions that are necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of the Warrants.




11.

No Rights or Liabilities as Shareholder.  No holder, as such, of any Warrant
Certificate shall be entitled to vote, receive dividends or be deemed the holder
of Shares which may at any time be issuable on the exercise of the Warrants
represented thereby for any purpose whatever, nor shall anything contained
herein or in any Warrant Certificate be construed to confer upon the holder of
any Warrant Certificate, as such, any of the rights of a shareholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to shareholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issuance of Shares,
reclassification of Shares, change of par value or change of Shares to no par
value, consolidation, merger, conveyance or otherwise), or to receive notice of
meetings or other actions affecting stockholders or to receive dividend or
subscription rights, or otherwise, until such Warrant Certificate shall have
been exercised in accordance with the provisions hereof and the receipt and
collection of the Exercise Price and any other amounts payable upon such
exercise by the Company.  No provision hereof, in the absence of affirmative
action by Warrantholder to purchase Warrant Shares shall give rise to any
liability of such holder for the Exercise Price or as a shareholder of the
Company, whether such liability is asserted by the Company or by creditors of
the Company.




12.

Fractional Interests.  Notwithstanding the provisions of the Articles of
Incorporation of the Company, the Company shall not be required to issue
fractional Warrant Shares upon exercise of the Warrants or to distribute
certificates that evidence fractional Warrant Shares.  If any fraction of a
Warrant Share would, except for the provisions of this paragraph 12, be issuable
on the exercise of a Warrant, the number of Warrant Shares to be issued by the
Company shall be rounded to the nearest whole number, with one-half or greater
being rounded up, and less than one-half being rounded down.




13.

Definitions.  Unless the context otherwise requires, the terms defined in this
paragraph 13 whenever used in this Agreement shall have the respective meanings
hereinafter specified.  Words used in this Agreement in the singular or in the
plural shall each include the singular and the plural and the use of any gender
shall include all genders.  Additional definitions follow.




(a)

“Affiliate” shall mean, with respect to any Person, any officer or director of
such Person, or any other Person directly or indirectly controlling, controlled
by, or under common control with such Person.  For purposes of this definition,
“control” means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.




(b)

“Business Day” shall mean any day other than a Saturday or a Sunday or any day
on which banks located in Florida are authorized or obligated to close.




(c)

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.




(d)

“Current Market Value” per share of Common Stock or any other security on any
date of determination:  (i) the average of the daily closing sale prices for
each of 15 trading days immediately preceding such date (or such shorter number
of days during which such security has been listed or traded), if the security
has been listed on the New York Stock Exchange, the American Stock Exchange or
other national securities exchange or the NASDAQ National Market for at least 10
trading days prior to such date; (ii) if such security is not so listed or
traded, the average of the daily closing bid prices for each of the 15 trading
days immediately preceding such date (or such shorter number of days during
which such security had been quoted), if the security has been quoted on a
national over-the-counter market for at least 10 trading days; and (iii)
otherwise, the value of the security most recently determined as of a date
within the six months preceding such day by the Board of Directors of the
Company in good faith.




(e)

“Person” shall mean any corporation, association, partnership, joint venture,
trust, organization, business, individual, government or political subdivision
thereof or governmental body.




14.

Miscellaneous.  




(a)

Additional Parties.  The parties hereto agree that subsequent Persons who
purchase Units by executing a Subscription Agreement shall, upon execution of a
counterpart signature page hereto, be added as a party to this Agreement and
have all rights and privileges of the “Investors” and be subject and bound by
all the terms and conditions hereof as if such subsequent party was one of the
Investors on the date hereof.




(b)

Amendments and Waivers.  This Agreement may be supplemented or amended only by a
subsequent writing signed by each of the parties hereto (or their successors or
permitted assigns), and any provision hereof may be waived only by a written
instrument signed by the party charged therewith.




(c)

Counterparts.  This Agreement may be executed in counterparts and each such
counterpart shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.




(d)

Entire Agreement.  This Agreement and the other documents, instruments and
agreements executed in connection herewith constitute the entire agreement by,
between and among the parties as to the subject matter hereof and merges and
supersedes any prior discussions, understandings and agreements of any and every
nature by, between and among them as to the subject matter hereof.




(e)

Governing Law.  THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAWS, RULES OR PRINCIPLES.




(f)

JURISDICTION AND VENUE.  ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT SHALL BE BROUGHT IN THE COURTS OF MIAMI-DADE COUNTY IN THE STATE OF
FLORIDA OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
FLORIDA. THE PARTIES HEREBY ACCEPT THE EXCLUSIVE JURISDICTION OF THOSE COURTS
FOR THE PURPOSE OF ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES HEREBY
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR PROCEEDING RISING OUT OF OR RELATING TO THIS SUBSCRIPTION AGREEMENT OR ANY
JUDGMENT ENTERED BY ANY COURT IN RESPECT THEREOF BROUGHT IN ANY OF THE ABOVE
DESCRIBED COURTS AND HEREBY FURTHER IRREVOCABLY WAIVE ANY CLAIM THAT ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN MIAMI DADE COUNTY, FLORIDA, HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM. THE PARTIES, FURTHER, CONSENT TO SERVICE OF PROCESS IN
ANY SUCH ACTION OR LEGAL PROCEEDING BY MEANS OF REGISTERED MAIL OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, IN CARE OF THE ADDRESS SET FORTH HEREIN OR SUCH
OTHER ADDRESS AS EITHER PARTY MAY FURNISH IN WRITING TO THE OTHER, PROVIDED
PROCESS IS ACTUALLY RECEIVED.




(g)

Notices.  Unless otherwise provided, any notice required or permitted by this
Agreement shall be in writing and shall be deemed sufficient upon delivery, when
delivered personally or by overnight courier or sent by telegram or fax, or
forty-eight (48) hours after being deposited in the United States mail as
certified or registered mail with postage prepaid, and addressed to the party to
be notified at such party’s address as set forth as set forth in the
Subscription Agreement or as subsequently modified by written notice.




(h)

Paragraphs and Headings.  The paragraphs and headings used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.




(i)

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be automatically
reformed so as to be enforceable while as nearly as possible preserving the
original intent of the parties.




(j)

Successors and Assigns.  Except as otherwise provided in this Agreement, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective permitted successors and assigns of the parties.
 Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.




(k)

Termination.  This Agreement (other than paragraph 7.(b) and this paragraph 14,
and all related definitions, all of which shall survive such termination) shall
terminate on the earlier of (i) the Warrant Expiration Date and (ii) the date on
which all Warrants have been exercised.




(Signature Page Follows)








IN WITNESS WHEREOF, the parties hereto have duly executed this Warrant Agreement
as of the date first written above.




COMPANY:




Gentor Resources, Inc.










By:  

--------------------------------------------------------------------------------



Lloyd J. Bardswich, President










WARRANTHOLDER:













 

--------------------------------------------------------------------------------



Arnold T. Kondrat, an individual














Exhibit “2”




Form of Warrant Certificate




NEITHER THIS SECURITY NOR THE COMMON STOCK OF THE COMPANY ISSUABLE UPON EXERCISE
HEREOF HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.
 NEITHER THIS SECURITY, SUCH COMMON STOCK NOR ANY INTEREST OR PARTICIPATION
HEREIN OR THEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS SUCH TRANSACTION IS EXEMPT FORM, OR NOT SUBJECT TO, SUCH REGISTRATION.
 THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF, AND MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH, A WARRANT
AGREEMENT, DATED AS OF JULY 31, 2007, BETWEEN GENTOR RESOURCES, INC., A FLORIDA
CORPORATION AND THE WARRANTHOLDER SIGNATORY THERETO OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE.  COPIES OF THE WARRANT AGREEMENT MAY BE
OBTAINED UPON WRITTEN REQUEST TO GENTOR RESOURCES, INC.




THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE DATE”) WHICH IS
TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON
WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY WAS THE OWNER OF THIS SECURITY
(OR ANY PREDECESSOR OF SUCH SECURITY), ONLY (A) TO THE COMPANY, (B) PURSUANT TO
A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, (C) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES
IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D)
PURSUANT TO OFFERS AND SALES THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT, (E) TO AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE
SECURITIES ACT THAT IS AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE
SECURITY FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO OR FOR SALE
IN CONNECTION WITH ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT OR (F)
PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT, SUBJECT TO THE COMPANY’S RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.  THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE RESTRICTION TERMINATION
DATE.








WARRANT NUMBER: 1

NUMBER OF WARRANTS: 1,000,000







WARRANT CERTIFICATE




GENTOR RESOURCES, INC.




This Warrant Certificate certifies that Arnold T. Kondrat, an individual or his
registered assigns (the “Warrantholder”) , is the registered holder of 1,000,000
Warrants to purchase shares (the “Warrant Shares”), of the common stock, par
value $.0001 per share (the “Common Stock”) of Gentor Resources, Inc., a Florida
corporation (the “Company”).  Each Warrant entitles the holder, subject to the
satisfaction of the conditions to exercise set forth in paragraph 7 of the
Warrant Agreement referred to below, to purchase from the Company, at any time
or from time to time, on or prior to 5:00 p.m., Eastern Daylight Saving time, on
July 31, 2009 (the “Warrant Expiration Date”) one fully paid and nonassessable
Warrant Share at the Exercise Price as set forth in the Warrant Agreement.  The
number of Warrant Shares for which each Warrant is exercisable at the Exercise
Price as provided in the Warrant Agreement.




The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants to purchase Warrant Shares and are issued pursuant to a
Warrant Agreement, dated as of July 31, 2007 (the “Warrant Agreement”), between
the Company and Arnold T. Kondrat, which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Company and Warrantholder.




Warrantholder may exercise Warrants by surrendering this Warrant Certificate,
with the Election to Purchase, in the form attached hereto, properly completed
and executed, together with payment of the aggregate Exercise Price, at the
offices of the Company.  If upon any exercise of Warrants evidenced hereby the
number of Warrants exercised shall be less than the total number of Warrants
evidenced hereby, there shall be issued to the holder hereof or its assignee a
new Warrant Certificate evidencing the number of Warrants not exercised.




This Warrant Certificate, when surrendered at the offices of the Company, by the
registered holder thereof in person, by legal representative or by attorney duly
authorized in writing, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, for one or more other Warrant
Certificates of like tenor evidencing in the aggregate a like number of
Warrants.




Warrantholder may transfer the Warrants evidenced by this Warrant Certificate,
in whole or in part, only in accordance with paragraph 5 of the Warrant
Agreement.




The Company may deem and treat the registered holder hereof as the absolute
owner of this Warrant Certificate (notwithstanding any notation of ownership or
other writing hereon made by anyone), for the purpose of any exercise hereof and
for all other purposes, and the Company shall not be affected by any notice to
the contrary.




(Signature Appears Next Page)








WITNESS the signatures of the duly authorized directors or officers of the
Company on this 31st  day of July, 2007.







Gentor Resources, Inc.










Signature:

--------------------------------------------------------------------------------



Lloyd J. Bardswich, President











ELECTION TO PURCHASE




The undersigned hereby irrevocably elects to exercise _______________ of the
Warrants evidenced by the attached Warrant Certificate to purchase Warrant
Shares, and herewith tenders (or is concurrently tendering) payment for such
Warrant Shares in an amount determined in accordance with the terms of the
Warrant Agreement.  The undersigned requests that a certificate representing
such Warrant Shares be registered in the name of
___________________________________________________________________, whose
address is
______________________________________________________________________,  and
that such certificate be delivered to
_______________________________________________________, whose address is
_________________________________________________________________________.  If
said number of Warrants is less than the number of Warrants evidenced by the
Warrant Certificate, the undersigned requests that a new Warrant Certificate
evidencing the number of Warrants evidenced by this Warrant Certificate that are
not being exercised be registered in the name of __________________________,
whose address is
_________________________________________________________________________, and
that such Warrant Certificate be delivered to
________________________________________________, whose address is
_________________________________________________________________________.




Dated: ________________________, 200______.




Name of holder of Warrant Certificate:







--------------------------------------------------------------------------------




(Please Print)




Address:




_______________________________________




_______________________________________




_______________________________________




Federal Tax Identification Number:




_______________________________________

(if applicable)







_______________________________________

Signature




Note:

The above signature must correspond with the name as written in the first
sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and if the certificate
evidencing the Warrant Shares or any Warrant Certificate representing Warrants
not exercised is to be registered in a name other than that in which this
Warrant Certificate is registered, the signature above must be guaranteed.










Signature Guaranteed:  ______________________________

Dated: __________________, 20___








ASSIGNMENT




For value received,
_________________________________________________________________ hereby sells,
assigns and transfers unto
_______________________________________________________,
___________________________________________________ of the Warrants evidenced by
the attached Warrant Certificate, together with all right, title and interest
therein, and does hereby constitute and appoint
_____________________________________________________________ as its due and
lawful attorney, to register the transfer of said Warrants on the books of
Gentor Resources, Inc., and to execute a new Warrant Certificate in the name of
___________________________________________________________ whose address is
__________________________________________________________________________
evidencing the number of Warrants so sold, assigned and transferred hereby.  If
the number of Warrants sold, assigned or transferred hereunder is less than the
number of Warrants evidenced by the attached Warrant Certificate, then the
undersigned requests that a new Warrant Certificate for an amount of Warrants
equal to the number of Warrants evidenced by the attached Warrant Certificate
that were not sold, transferred or assigned be registered in the name of the
undersigned.




Signed and delivered as a deed on ___________________________, 20_______.




Name of holder of Warrant Certificate:




_________________________________________

(Please Print)




Address:




_______________________________________




_______________________________________




_______________________________________




Federal Tax Identification Number:




_______________________________________

(if applicable)







_______________________________________

Signature




Note:

The above signature must correspond with the name as written in the first
sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and such signature must be
guaranteed.













Signature Guaranteed:  ______________________________

Dated: __________________, 20___






